Title: To George Washington from Charles Lee, 20 May 1796
From: Lee, Charles
To: Washington, George


        
          
            20th May 1796
          
        
        The Attorney General having considered the information contained in Mr Wolcott’s note of the 19th instant most respectfully reports.
        That it affords reasonable ground to believe that the Republic of France has serious expectations to obtain from the King of Spain all or a part of his territories on the continent of North America, and contemplating a separation in government of the Western from the Eastern parts of the United States has commenced her plan of operations to facilitate and produce that event, and that Collot, Warin and another person are employed and paid by France and have received the instructions from Mr Adet the minister of France here, the substance of which is therein stated.
        Though these instructions from the representation made of them appear to have been digested with much art & caution and relative to some objects not to be reprehensible, yet in their general scope and at least in two particulars they direct a conduct towards the United States that cannot be justified according to the laws of nations.
        1st The emissaries are to cherish among the western people sentiments favorable to a political connection of that part of the United States with France by representing that the interests of the Western and eastern parts are in collision, which must soon produce a separation.
        2dly They are to use all means in their power to promote the election of Mr Jefferson as President of the United States.
        
        As to the first, it cannot be denied that an Ambassador who sets on foot dangerous projects, tending to disturb the domestic tranquility of that nation where he resides, who endeavours to excite discontents, and to foment discord, who recommends a political separation of one part of a nation from the other and a political connection of that part with his own state in all such instances commits offences, for which his recall might be demanded or for which he might be dismissed, or if the safety of the injured nation made it indispensable in extreme cases, for which he might be arrested and sent to his own country even under custody. For this doctrine reference may be made to Vattel, Book 4. Ch. 7 Sections 93 to 101—See also B. 2 Ch. 4 Sec. 56.
        The United States being a nation composed of many independent members united under one government, it is especially dangerous to their tranquility and union and consequently to their independence (for on their union rests their independence) for a foreign minister to interfere so far in their internal politicks as to endeavour to effect a dismemberment, and therefore such practices ought to be discovered checked and prevented by all just and lawful means.
        As to the second particular, “If any intrude into the domestic affairs of another nation and attempt to influence its deliberations they do it an injury” Vattel B. 1, Ch. 4 Sec. 37—It is the violation of this principle that forms one of the complaints of France against Great Britain in the present day.
        Therefore for the minister of the republic of France to endeavour by means of emissaries secretly maintained and dispersed at public expense to trouble the tranquility of the republic of America, by alienating the affections of one part from the other and endeavouring to effect a disunion, or to interfere in the election of the supreme executive officer, is contrary to every principle of honor and justice.
        The next enquiry must be, what are the measures which the executive should now pursue respecting this subject.
        There being a possibility and perhaps a probability of detecting and seizing the instructions to Collot, Warin and their associate in their own possession, it becomes the duty of the executive to use all lawful means to obtain them: if obtained they will furnish evidence completely satisfactory of the designs of the French Minister against whom at this time there does not seem any necessity of proceeding upon the information of Mr

Wolcott. To this end Governor St Clair should be furnished with a copy of that information signed by Mr Wolcott: So authenticated it may be presumed to obtain credit with any person acquainted with the situation and character of Mr W. who shall read it.
        If the emissaries or either of them happen to be found within the territory northwest of the Ohio, some credible person should make an affidavit before a judge or justice of the peace in that district to the purport following viz. that he has reason to believe and does believe that [ ] Collot [ ] Warin & [ ] are persons sent, paid, charged and instructed by Mr Adet minister Plenipotentiary from the republic of France near the United States, to set on foot and bring about a separation of the western from the Eastern parts of the United States, and also to interfere in the ensuing election of the president of the United States by promoting the election of Thomas Jefferson to that office; & also that he believes by searching their trunks and packages they will be found possessed of such instructions or other writings evidencing that they are emissaries from the minister of France aforesaid for effecting nefarious and injurious purposes against the Union and tranquility of the United States and against the continuance of the present government of the territory northwest of the Ohio.
        Upon an affidavit of this sort may be issued a special warrant to arrest the persons and seize the packages therein described and to bring them before a justice of the peace to be examined and dealt with according to law.
        If after examination nothing appears against them, they are to be discharged.
        But if any papers are found shewing any unlawful designs or employment, copies are to be taken by the justice, certified by him and kept in his care, and the originals are also to be certified by him and any other person present and sent to the Governor who is to transmit them by a safe conveyance to the president, retaining copies in his possession. If no overt acts of a criminal nature can be proved against any of them in that country, they may be dismissed, unless there be good cause to require them to give surety for their future good behaviour of which the civil magistrate must judge.
        In all events the Governor should communicate to the President whatever shall be the result of the examination.
        
        If any of them come within the reach of the military power, they may be apprehended as suspected persons and examined by orders from the Commander in chief who also will transmit the result of his enquiries to the President.
        
          Charles Lee
        
      